Citation Nr: 1429592	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1961 to July 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2011, a statement of the case was issued in May 2013, and a substantive appeal was received in June 2013.  The Board previously remanded this matter to provide the Veteran proper notice.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2. Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.   38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2013).

2. Tinnitus was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In January 2014, the Board remanded the matter for adequate VCAA notice.  Subsequently, the RO provided a fully adequate post-adjudication VCAA notice by letter dated in January 2014, which explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it also informed him of disability rating and effective date criteria.  The Veteran was requested to send any information within thirty days.  The Board finds that there has been substantial compliance with the Board's January 2014 remand directive and no further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

To the extent that the notice was sent after the initial adjudication of his claim, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of the supplemental statement of the case issued in April 2014 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The duty to assist has also been fulfilled.  The Veteran's service treatment records and postservice private treatment records have been secured, and the Veteran was provided with VA examinations in April 2011 and April 2013.  The Board finds these examinations to be adequate, as the examiners considered the Veteran's complaints, reviewed the record, including the Veteran's service treatment records, conducted a thorough examination, and provided all findings necessary to adjudicate the claim.  A May 2013 VA medical opinion has also been secured, which the Board also finds to be adequate as the opinion provider reviewed the record and provided all findings necessary to adjudicate the claim.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed);  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").   

Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with features capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Merits of the Claim 

The issues before the Board are entitlement to service connection for bilateral hearing loss and tinnitus.  The record includes a medical diagnosis of tinnitus and also reflects that the Veteran's hearing loss currently meets the regulatory thresholds to be considered disabling.  During the April 2011 and April 2013 VA examinations, audiometric testing revealed auditory thresholds of greater than 40 decibels for several of the relevant frequencies in each ear, and the reports note a diagnosis of tinnitus.  The only remaining question is whether the current hearing loss and tinnitus are related to the Veteran's service.

The Veteran's military occupational specialty (MOS) was "correspondence clerk."  In a claim received in January 2011, the Veteran reported developing hearing loss and tinnitus while aboard the U.S.S. INDEPENDENCE where he was exposed to excessive noise while sleeping under the catapult and while working near launching and landing aircraft.

His STRs are silent for any complaints, treatment, or diagnoses of hearing loss or tinnitus.  He scored a 15/15 bilaterally on whispered voice tests in May 1961 (enlistment examination), July 1962 (active duty examination), April 1963 (sub-training examination), and June 1964 (separation examination).  His ears were normal during all four reports of medical examinations.  Additionally, the Veteran consistently denied ear trouble in four separate reports of medical history.

The Veteran was not diagnosed with hearing loss or tinnitus until the April 2011 VA examination, almost 50 years postservice.  During this examination, the Veteran reported that he first noticed hearing difficulties and tinnitus for the past 20-25 years.  He denied any civilian recreational noise exposure.

The examiner noted that the Veteran was exposed to loud noises in service and that hearing protection was not available.  The examiner further noted normal whisper/spoken voice tests bilaterally on enlistment, during his service, and on discharge.  The Veteran's STRs were silent for any complaints of hearing loss or tinnitus.  The examiner ultimately concluded that the Veteran's hearing loss and tinnitus were less likely related to his military service as his MOS was not a job that involved routine, excessive noise exposure and because the Veteran did not notice hearing loss or tinnitus until more than 20 years postservice.

In support of his claim, the Veteran submitted a private opinion from Dr. Alison Benner who noted the Veteran's exposure to "significant noise" from aircraft carriers and in his sleeping quarters.   During this examination, the Veteran reported that he experienced ringing in his ears during service but did not report this to his supervisors.  In reviewing the Veteran's STRs, she noted that the whisper voice tests given in-service do not accurately assess high frequency hearing sensitivity and can neither prove nor disprove normal hearing.  She further noted that, although the Veteran's examinations indicated normal hearing based on whisper test, histopathology literature documents that outer hair cell damage in the cochlea can occur prior to an individual ever showing a threshold shift on an audiogram.  She concluded that the Veteran's hearing loss and tinnitus are more likely than not related to his military noise exposure.

Based on these conflicting opinions, the Veteran was subsequently afforded another VA examination in April 2013.  During this examination, the Veteran reported in-service onset of tinnitus.  Based on review of the record and examination of the Veteran, the examiner opined that the Veteran's hearing loss and tinnitus are less likely related to his service as his STRs are silent for any complaints or evidence of hearing loss and tinnitus and because his MOS is not associated with exposure to high noise levels.  

Thereafter, the RO requested a VA medical opinion to address the potential relationship of in-service noise exposure to the Veteran's subsequent development of hearing loss and tinnitus.  Noting the positive nexus opinion from Dr. Benner, the opinion provider stated that private audiologists commonly link hearing loss to reported military noise exposure despite the fact that hearing loss and tinnitus can be associated with many other causes.

The opinion provider acknowledged the Veteran's report of sleeping under areas of noise, but stated that this does not mean the levels were "to the point of causing acoustic trauma."  He further noted that the Veteran's initial report of hearing loss and tinnitus were more than 20 years postservice.  The opinion provider cited to an article from the Institute of Medicine which states that there is no scientific basis on which to conclude that hearing loss occurring many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately following such exposure.

The opinion provider noted that the likelihood of acoustic trauma in the Veteran's MOS is low and that there is no evidence of acoustic trauma.  Citing to the normal whisper tests, a lack of complaints, treatment or diagnosis of hearing loss or tinnitus in service, and the delayed onset of each, the opinion provider concluded that it is less likely that either was caused by or a result of military noise exposure.

The Board notes that the Veteran initially reported initial onset of hearing loss and tinnitus more than 20 years after service.  Following the May 2011 rating decision that denied his claims, the Veteran underwent a private examination wherein he reported in-service onset of tinnitus.   

HIs service treatment records show no suggestion of any hearing loss or tinnitus at the time of his separation from service in July 1964 (or during the numerous examinations performed following his enlistment).  A clinical notation on the Veteran's separation examination identifies the Veteran's ears (including auditory acuity) as normal.  The report of discharge examination demonstrates that medical personnel were of the opinion at that time that there was no hearing loss.  Moreover, the report does not suggest that the Veteran himself even voiced complaints of hearing loss and/or tinnitus at that time.  This suggests to the Board that the Veteran did not in fact believe he suffered from either disorder at that time as it is reasonable to expect that he would have reported such to military medical personnel during his separation examination.  After all, the express purpose of the exit examination was to document any ongoing service-related problems.  The Veteran's admitted failure to report pertinent complaints at the time of discharge examination diminishes the credibility of his current assertions (made many years after the fact in the course of seeking monetary benefit).  His statements indicating in-service tinnitus are thus inconsistent with his initial statement and the contemporaneous evidence. 

The evidence of record indicates that the earliest the Veteran attributed his hearing loss and tinnitus to service was in his January 2011 claim, almost 50 years after service, and that he initially reported onset of hearing loss and tinnitus more than 20 years after service.  The lengthy period without complaint or treatment of hearing loss or tinnitus is evidence that there had not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson, 230 F.3d at 1330.

The Veteran is competent to make lay statements describing features or symptoms of an injury or illness, including tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Board finds his assertion that he has experienced tinnitus since service is not credible when viewed against the overall evidence.  

The competent medical evidence is also against the claim for service connection. Weighing against the claim are the highly probative opinions of the VA examiners who provided persuasive rationales for their negative nexus opinions, focusing on the lack of STRs, the low likelihood of acoustic trauma in light of his MOS, and the Veteran's initial report of onset more than 20 years postservice.  

The Board notes that the Veteran provided a positive nexus opinion from Dr. Benner, a private audiologist.  However, the Board finds that the subsequent May 2013 VA opinion provider expressly contradicted Dr. Benner's conclusions and provided citation to medical literature that finds no scientific evidence supporting delayed onset of hearing loss many years after noise exposure.  Accordingly, the Board finds that the VA examinations are more probative than the private examination submitted by the Veteran.

The Board has also considered the Veteran's statements attributing his bilateral hearing loss and tinnitus to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Barr, 21 Vet. App. at 307.  Therefore, the Veteran is not competent to provide an opinion on the etiology either. 

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus as neither was manifested during service or for decades after service.  As such, the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system.  Accordingly, the Veteran's claims of service connection for bilateral hearing loss and tinnitus are denied.


ORDER

The appeal is denied as to both claims.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


